DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al [US 2019/0006231]. 
With respect to claim 1, Tsai et al (fig. 1-15C, cols. 1-5) disclose an integrated circuit device comprising: 
a fin-type active region (56) (pp [0048]) protruding from a top surface of a substrate and extending in a first direction that is parallel to the top surface of the substrate; 
a gate structure (94) (pp [0066]) intersecting with on a top surface of the fin-type active region (56) (pp [0048]) and extending on the substrate in a second direction that is perpendicular to the first direction; 

a first contact structure (102) (pp [0069]) on the source/drain region; and 
a contact capping layer (150) (pp [0070]) on the first contact structure, 
wherein a top surface of the first contact structure has a first width in the first direction, 
wherein a bottom surface of the contact capping layer has a second width that is greater than the first width of the top surface of the first contact structure in the first direction, and 
wherein the contact capping layer (150) (pp [0070]) comprises a protruding portion extending outward from a sidewall of the first contact structure (150) (pp [0070]).

With respect to claim 2, Tsai et al (fig. 1-15C, cols. 1-5) disclose that wherein a sidewall of the contact capping layer (150) (pp [0070]) protrudes outwards from the sidewall of the first contact structure (102) (pp [0069]) in the first direction and the second direction.

With respect to claim 11, Tsai et al (fig. 1-15C, cols. 1-5) disclose an integrated circuit device comprising:
first and second fin-type active regions (56) (pp [0048]) protruding from a top surface of a substrate (110) (pp [0044]) and extending in a first direction that is parallel to the top surface of the substrate; 

a first source/drain region (82) (pp [0058]) on a first side of the first gate structure (58,86,92,94), wherein the first gate structure partially overlaps the first source/drain region in a direction perpendicular to the substrate; 
a first contact structure (102) (pp [0069]) on the first source/drain region; and 
a contact capping layer (150) (pp [0070]) on the first contact structure, the contact capping layer including a protruding portion extending outward from a sidewall of the first contact structure.

With respect to claim 13, Tsai et al (fig. 1-15C, cols. 1-5) disclose that a second source/drain region (82) (pp [0058]) on a second side of the first gate structure, the second side being opposite to the first side; and a second contact structure (102) (pp [0069]) on the second source/drain region, the second contact structure including a first portion and a second portion, the second portion vertically overlapping the second source/drain region.

With respect to claim 14, Tsai et al (fig. 15) disclose that wherein an upper portion of the first contact structure (102) (pp [0069]) has a first width that is greater than a second width of a bottom portion of the first contact structure.

Allowable Subject Matter
Claims 16-19 are allowed.
Claims 3-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 11 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOAI V PHAM/Primary Examiner, Art Unit 2892